Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Justin King on  August 11, 2022.
In the claims: 
Claim 8:  in claim 8 DELETE: “malonontril” and INSERT: - - malonitrile - -.
Claim 14:  in claim 14 DELETE: “claim 18” and INSERT: - - claim 1 - -.
Cancel claims 1-7.


DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed April 29, 2022. In view of examiner amendments above, claims 8, 10-14 are pending. Claims 1-7, 9 are cancelled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 8-14 under 35 U.S.C. § 103 over CN 108238913 by Zhu et al. July. 03, 2018  and US 20190194115, 6/27/2019 by Thamatam  et al. in view of JP 59007162 by Akieda 01/14/1984 is withdrawn in view of amendments to claim to recite malonitrile reactant and redefine variable R2 of formula C as -CN and per arguments submitted by Applicants.  Applicant's arguments (Remarks page 6-8); were carefully considered and were found persuasive.
Allowable Subject Matter
Claims 8, 10-14 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed process synthesis of azelaic acid by reacting malonitrile with pentane derivative to give intermediate C in step I, followed by hydrolysis and decarboxylation is novel and non-obvious over the prior art. 
The closest prior art is CN 108238913 by Zhu et al. July. 03, 2018  of record,    which teaches synthesis of azelaic acid used clinical treatment of dermatological diseases by a  process which comprises decarboxylation of heptane-1,1,7,7-tetracarboxylic acid in the presence of base. The reference does not teach steps i and ii  which are the distinct features of the instantly claimed process.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.
Conclusion
In view of examiner amendment above, Claims 8, 10-14  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622